IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 18, 2008
                               No. 07-60789
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MICHAEL ONGUBO NYAIGOTI

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A78 997 406


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Michael Ongubo Nyaigoti, a citizen and native of Kenya, petitions for
review of the Board of Immigration Appeals’ (BIA’s) dismissal of his appeal of
the order of the immigration judge (IJ) denying his application for withholding
of removal. To obtain withholding of removal, an applicant must show a clear
probability of persecution if removed. Roy v. Ashcroft, 389 F.3d 132, 138 (5th
Cir. 2004).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60789

      Nyaigoti challenges the IJ’s adverse credibility determination and the IJ’s
determination that Nyaigoti failed to show a clear probability of persecution, if
he were to return to Kenya, on account of his alleged membership in a political
party. Nyaigoti asserts that the inconsistencies in his live testimony and the
evidence are not material to his claims. Although Nyaigoti seeks to minimize
the importance of the inconsistencies, our review of the record does not compel
a determination contrary to that of the IJ. See Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994); see also Efe, 293 F.3d at 905. Similarly, Nyaigoti has failed to show
that the evidence of past persecution or the probability of future persecution is
so compelling as to require a conclusion contrary to that of the IJ. Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006); Roy v. Ashcroft, 389 F.3d at 138.
      The petition for review is DENIED.




                                       2